PriceSmart AnnouncesMay Sales SAN DIEGO, CA (June 5, 2009) - PriceSmart, Inc. (NASDAQ: PSMT, www.pricesmart.com) today announced that for the month of May 2009 net sales increased 7.5% to $102.0 million from $94.9 million in May a year earlier. For the nine months ended May 31, 2009, net sales increased 14.2% to $926.3 million from $811.4 million for the nine months ended May 31, 2008. There were 26 warehouse clubs in operation at the end of May 2009 compared to 25 warehouse clubs at the end of May 2008. For the five weeks ended May 31, 2009, comparable warehouse sales for the warehouse clubs open at least 12 full months increased 3.9% compared to the same five-week period last year. For the thirty-nine week period ended May 31, 2009, comparable warehouse sales increased 11.6% compared to the comparable thirty-nine week period a year ago. About
